DETAILED ACTION
This office action is in response to the application filed on 12/04/2019.
Claim 20 has been cancelled by preliminary amendment filed on 12/05/2019.
Claim 21 has been amended.
Claims 1-19 and 21 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claim foreign priority KR10-2017-0173705 filed on 12/16/2017.

Information Disclosure Statement
The information disclosure statements filed12/04/2019 and 04/27/2020 have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings filed on 12/04/2019 are accepted by the Examiner.

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9:


Claim 19:
Claim 19 recites the limitation "the declaration" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, Examiner read “the declaration” as – the predefined function --.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 21: 
Claim 21 recites “a computer-readable storage medium” which is defined in the specification including “any medium” (i.e., paragraph [0095], “The term ‘computer-readable storage medium’ may include any medium capable of storing instructions…”). However, the claim language does not explicitly limit the scope of such computer readable-storage medium. Therefore, the United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
--   In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable/useable medium that covers both transitory and non-transitory embodiments may be amended to limit the claim to cover only statutory embodiments and to avoid a rejection under 35 U.S.C. § 101, for example, reciting the limitation such as --a non-transitory computer-readable storage  medium-- to the claim.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 11-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bullard (Bullard et al., US2012/0311541A1) in view of Zhang (Zhang et al., US2017/0103140A1).
With respect to claims 1, 11, and 21  Bullard discloses:
A device with a processor (i.e., “Processing Unit” -see Fig.16:1604), a computer readable storage medium (i.e., “Memory”, Fig.16:1606) having computer executable instruction to perform method on a test automation platform (i.e., “WDTE” – see Fig.5:110), the method comprising: 
generating a markup language document (i.e., “HTML” – see paragraph [0040], “The generator 506 takes a test script 511 as input, and generates user interface elements… uses standard HTML tags…”) from a test script (i.e., “Test Script” – See Fig.5:511), the test script being created in a script language to include a definition of a user-defined function for use in testing a device under test (DUT) (see Fig.6, example of script language, and paragraph [0003], “The test script comprises a set of test instructions.  The user interface comprises a set of user interface elements.  Each test instruction in the set of test instruction is run against the user interface”), [the markup language document including a script element for inserting the definition into the markup language document]; and 
running a program engine (i.e., “Test Engine” - seefor processing the generated markup language document, the program engine being an off-the-shelf component of the test automation platform (i.e., “Test Engine”/“WDTE” (Web Development Testing Environment) and included engine/components, see Fig.1:110, and 504-510) and including an interpreter (i.e., interpreting/processing JavaScript language) for the script language (i.e., interpreting/processing HTML/JavaScript language  – see paragraph [0037], “The WDTE interface 108 interprets and displays markup files such as, but not limited to, HTML files (which can include JavaScript) and allows the user to edit and interact with user interfaces …Users can also invoke other WDTE 110 features such as generating user interface elements from test cases and linking test cases with user interfaces for test case maintenance”).
Bullard does not explicitly disclose the markup language document including a script element for inserting the definition into the markup language document.
However, Zhang discloses the markup language document (i.e., HTML) including a script element for inserting the definition into the markup language document (i.e., a script element using tag pair for inserting the definition of JavaScript content into HTML language documents  - see paragraph [0056], “insert the content of the JS file into the HTML file, so that the HTML file includes a tag pair <script language="javascript"> </script>, where the tag pair <script language="javascript”></script> includes the content of the JS file”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhang into Bullard to “obtain an optimized HTML file” as suggested by Zhang (i.e., paragraph [0054], “to 
.
With respect to claims 2 and 12,  Bullard discloses:
receiving a user input for inputting the test script into the test automation platform to generate the markup language document (i.e., the test script 511 is parsed by parser 51 and use Generator 506 to generate markup language – see Fig.3:511-506 and DTE 108; Also see paragraph [0040], “The generator 506 takes a test script 511 as input, and generates user interface elements… uses standard HTML tags…”).  

With respect to claims 3 and 13,  Bullard discloses:
 wherein the script language conforms to JavaScript standards, and the markup language document has a hypertext markup language (HTML) format (see paragraph [0031], “The WDTE 110, in one embodiment, is built on top of a web based integrated development environment (IDE).  This IDE supports development of web applications using markup languages (e.g., hypertext markup language (HTML), JavaScript, and open source JavaScript such as Dojo”).


Claims 4-6, 8-9, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bullard and  Zhang as applied to claims 1 and 11 above, and further in view of Ito (Daisuke Ito, US2017/0147414A1).

With respect to claims 4 and 14,  Bullard discloses:
	the program engine (i.e., “Test Engine 504” in the WDTE 110) as address above in claim 1, but does not explicitly disclose wherein the program engine includes a web view engine.
	However, Ito discloses the web view engine:
wherein the program engine includes a web view engine (i.e., “WebView” controls “Web Engine”– see Fig.3:302-305), the web view engine being configured to parse the markup language document and execute the markup language document by using the interpreter in executing the script element and an HTML element for inserting a JavaScript code into the markup language document (i.e., component WebView use the Web engine to parse, process and execute script element and HTML element – see Fig.3 and paragraph [ [0026], “The WebView 302 uses a Web engine 305 to render the Web content A 301 and the Web content B 310, and can display a result thereof.  The Web engine 305 has a Web core 307 for rendering HTML included in the Web content A 301 and the Web content B 310, and a JavaScript core 306 for interpreting and executing JavaScript …as configuration elements… The JavaScript core 306 has a function, as a native function, for interpreting JavaScript and executing native libraries 308”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Ito into Bullard and Zhang. One would have been motivated to do so to “guarantee security of the application” by using webview to control the application as suggested by Ito (see, 


With respect to claims 5 and 15,  Ito further discloses:
 wherein the user-defined function includes a first script statement for calling a predefined function available to the test script according to an external application programming interface (API) for the test automation platform (i.e., first script statement- JavaScript statement calling native function(Java object) is bound and executed/called via binding/external API – see Fig.6: is an example of a data table of the API information 303 and paragraph [0032], “the WebView 302 executes a bind command…in relation to the JavaScript core 306.  For example, when the application A 300 implements code illustrated in FIG. 4, the WebView 302 by execution thereof registers the necessary information in the data table 600 of the API information 303… an application, a source URL of the Web content that is displayed, JavaScript, and a native function (Java object) are associated”).  
One would have been motivated to do so for the purpose as addressed in claim 4 above.

With respect to claims 6 and 16, Ito further discloses:
 wherein the predefined function is declared in another script element within the markup language document in the script language according to the external API (i.e., using webview to bind the JavaScript code/script element or in the displayed web content via the data able 600 of the API information 303 – see paragraph [0032], “the WebView 302 executes a bind command…in relation to the JavaScript core 306.  For example, when the application A 300 implements code illustrated in FIG. 4, the WebView 302 by execution thereof registers the necessary information in the data table 600 of the API information 303… an application, a source URL of the Web content that is displayed, JavaScript, and a native function (Java object) are associated”).  
One would have been motivated to do so for the purpose as addressed in claim 4 above.

With respect to claims 8 and 18,  Bullard discloses:
executing an internal function (i.e., executing tests by test engine 504 and generation elements by generator 506 – internal function – see Fig.5:504-506) corresponding to the predefined function based on an internal API (i.e.,  WDTE interface 108) for the test automation platform (i.e., WDTE 110 – Fig.5:110), the internal function being callable within the test automation platform based on the internal API (see Fig.5:108, 110, 504, 506 and 508).  

With respect to claims 9 and 19, Bullard discloses:
wherein the generating of the markup language document from the test script includes generating an additional element associated with the predefined function and incorporating the additional element into the markup language document, the additional element having an attribute corresponding to the predefined function (i.e., Bullard discloses parsing each line of the test script to determine at least one object/element and generating all determined elements including the additional element – see Fig.14:1408-1418 “Parse Each line of the Test Script…Generate the Element by Adding source code….”), the declaration including a second script statement for triggering an event for the additional element (i.e., declaration/establish a mapping and triggering an event based on monitoring for changes – see Fig.15:1510-1512, “Establish a Mapping…Monitor for changes…”), and the method further comprising:Page 4 of 8Appl. No. 16/619,449Amdt. dated December 5, 2019Attorney Docket No.: 611EN0001US 
Preliminary AmendmentClient Ref. No.: BPP2019-0736USidentifying an event handler corresponding to the attribute for the triggered event, the event handler being available within the test automation platform according to an internal API for the test automation platform and being configured to call an internal function (see Fig.15, step 1510 and 1512 – Monitor for changes between he user interface and the test scrip”); and 
executing the internal function by executing the event handler based on the additional element (see Fig.15, step 1514-1518 – “Has a change been detected?” and “Notify the user of the Detected Changes(s)”).  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bullard and  Zhang as applied to claim 1 above, and further in view of Bischof (Bischof et al., US7,552,424B1).
With respect to claim 10, Bullarad and Zhang do not disclose, however, Bischof discloses :
wherein the generating of the markup language document from the test script includes: 
determining, based on the test script, whether a name of the user-defined function is the same as a predetermined name (i.e., identifying same name by matching/comparing with other name – see Fig.4, steps 400 - 412, “Execute first/next command within test script- identify first/next set of parameters form test data container - Use logical  system name to identify target system information in system data container”); and 
generating an additional element enabling the user-defined function to be executed, in response to the determination that the name of the user-defined function is the same as the predetermined name, and incorporating the additional element into the markup language document (i.e., if the name is same, execute 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bischof’s selection/choosing method based on the same name to use different command within the test script. One would have been motivated to do so to use logical name to refence the different target and use different commands in the test script as taught by Bischof (i.e., col.1, lines 53-57, “During replay of the test script…based on the type of command within the test script that references the target system using the logical name”).


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bullard, Zhang and Ito as applied to claims 6 and 16 above, and further in view of Chen (Chen et al., US2015/0309916A1).
With respect to claims 7 and 17,  Bullard, Zhang and Ito do not disclose, however Chen discloses:
 wherein the generating of the markup language document from the test script includes: 
identifying a designated location in the test script (i.e., Fig.3-Fig.4, step 404/406- load Javsscript and run Javascript; and step 408 – Execute Javascript Sentence”); and generating a third script statement for calling another predefined function which is available to the test script according to the external API to emulate a breakpoint at the designated location but is not included in the test script (i.e., Fig.3, step 312 – “set breakpoint at main,js line 8” and Fig.4, step 410 – Break at a breakpoint; step 412 – Execute inside breakpoint), and 
incorporating the third script statement into the script element, the another predefined function being declared in the another script element in the script language according to the external API (i.e., Fig.3:314-316 – update breakpoint ap with main.js #8”- “execution break at line 8, looping for debug information and watch var na t breakpoint 3*”; also see Fig.4 step 414 – Add breakpoint – add breakpoint at first sentence inside called function”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s debugging function into Bullard, Zhang and Ito for all script statements including the third script statements. One would have been motivated to do so to debug the webpage by using the instrumented webpage including using/emulating the breakpoint as suggested by Chen (i.e., paragraph [0005], “fetches a webpage, performs instrumentation and forwards the instrument webpage to a browser” in order to debug).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lal et al., (US2014/0317489A1) discloses a method to validate webpage elements by inserting the created test script into tag pair of the webpage, and the webpage is tested in iFrame.
Christy et al., (US2009/0037881A1) discloses a method for generating text-based script (i.e., XML) and converting a XML test script into environment specific test script for testing.
Chen et al., "A Selenium based Approach to Automatic Test Script Generation for Refactoring JavaScript Code”, discloses a method for automatic script generation from a defined test case in HTML format.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.

 
/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/SPE, Art Unit 2192